


110 HR 5451 IH: Coastal Zone Reauthorization Act of

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5451
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Ms. Bordallo (for
			 herself, Mr. Kildee,
			 Mr. Saxton,
			 Mr. DeFazio,
			 Mr. Faleomavaega,
			 Mr. Abercrombie,
			 Mr. Gilchrest,
			 Mr. Farr, Mrs. Capps, Mrs.
			 Christensen, Mr. Allen,
			 Mr. Fortuño,
			 Mr. Brown of South Carolina,
			 Mr. Pallone, and
			 Ms. Ros-Lehtinen) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To reauthorize the Coastal Zone Management Act of 1972,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Coastal Zone Reauthorization Act of
			 2008.
		2.Authorization of
			 AppropriationsSection 318 of
			 the Coastal Zone Management Act of 1972 (16 U.S.C. 1464) is amended by striking
			 Sec.
			 318. And all that follows through subsection (a) and
			 inserting the following:
			
				318.(a)There are authorized to
				be appropriated to the Secretary, to remain available until expended—
						(1)for grants under sections 306, 306a, and
				309—
							(A)$75,000,000 for
				fiscal year 2009;
							(B)$82,500,000 for
				fiscal year 2010; and
							(C)$90,750,000 for
				fiscal year 2011; and
							(2)for grants under section 315—
							(A)$18,000,000 for
				fiscal year 2009;
							(B)$19,800,000 for
				fiscal year 2010; and
							(C)$21,780,000 for
				fiscal year
				2011.
							.
		3.Coastal zone
			 management fundSection
			 308(b)(2)(A) of the Coastal Zone Management Act of 1972 (16 U.S.C.
			 1456a(b)(2)(A)) is amended by striking 1997, 1998, and 1999 and
			 inserting 2009, 2010, and 2011.
		4.Coastal zone
			 enhancement grantsSection
			 309(f) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1456b(f)) is
			 amended—
			(1)by striking
			 1991 and inserting 2009; and
			(2)by striking
			 $10,000,000 and inserting $11,000,000.
			
